Opinion by
Mr. Justice Frantz.
Mr. Earnest would have us reverse his unsuccessful attempt to have modified an order requiring him to pay monthly support of $180.00 for his three minor children whose ages were 10, 9, and 6 years. He would have the amount reduced on the ground of changed circumstances.
 As the moving party, he had the burden of producing facts justifying a reduction. From a study *357of the record in this case we observe that the showing of changed conditions by Mr. Earnest was inadequate. Indeed, the facts presented to the trial court permitted only one conclusion and that was the one reached by it — that a reduction would not be warranted.
The judgment is affirmed.
Mr. Justice Hall and Mr. Justice Pringle concur.